Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 8/3/2020 has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claims 1- 20 are currently pending in the instant application.  

Claim Objections
Claims 1-20 are objected to as claims 1, 18 and 20 language contains the term “coupled to” without specifying its exact meaning. The term has been interpreted under BRI (Broadest Reasonable Interpretation) that all components and nodes within the same circuit are coupled to each other. Applicant can consider applying the term “directly connected to” instead to be more specific. 
Claims 4-12, 13-14 and 19 are objected to as claims 4, 13 and 19 language contains the term “normal frequency” without specifying what frequency range is considered normal. Based on Application Specification, Applicant can consider replacing the term with “an input frame frequency at which the display panel is driven”, or other alternatives supported by Application Specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ka; Ji Hyun et al. (US 20180006099 A1) in view of Kim; Jinho et al. (US 20200312216 A1)
As to claim 1, Ka discloses a pixel of an organic light emitting diode (OLED) display device ([0020] FIG. 1 illustrates an embodiment of an organic light emitting display device). 
Ka discloses in Figs 2-9 a few example pixel circuits for driving the organic light emitting diode. Ka fails to disclose more than 8 transistors in the pixel circuit. 
However, in a pertinent field of endeavor, Kim discloses a light emitting diode display pixel circuit, wherein the pixel comprising: a capacitor including a first electrode coupled to a first node, and a second electrode coupled to a second node ([0300] The second capacitor C2 has one end connected to the PWM driving voltage terminal VDD_PWM); a first transistor including a gate receiving a first initialization signal, a first terminal receiving a first power supply voltage, and a second terminal coupled to the first node; a second transistor including a gate receiving a second initialization signal, a first terminal receiving the first power supply voltage, and a second terminal coupled to the second node; a third transistor including a first terminal coupled to a data line and a second terminal coupled to the first node; a fourth transistor including a gate coupled to the second node, a first terminal receiving the first power supply voltage, and a second terminal coupled to a third node; a fifth transistor including a first terminal coupled to the third node and a second terminal coupled to the second node; a sixth transistor including a gate receiving a scan signal, a first terminal receiving an initialization voltage, and a second terminal coupled to a fourth node; a seventh transistor including a gate receiving the scan signal, a first terminal receiving the initialization voltage, and a second terminal coupled to the first node; an eighth transistor including a gate receiving an emission signal, a first terminal receiving a reference voltage, and a second terminal coupled to the first node; a ninth transistor including a first terminal coupled to the third node and a second terminal coupled to the fourth node (Kim Fig. 18 teaches a pixel circuit with thirteen transistors, two capacitors, two power supply voltages and various control and driving signals, forming a circuit network with many nodes all coupled to each other either directly or indirectly). 
The combination of Ka and Kim continues to teach an OLED including an anode, and a cathode receiving a second power supply voltage (Ka: Fig. 2 [0047] Each of the pixels 140 may include a driving transistor and an organic light emitting diode. The driving transistor may control the amount of current flowing from the first driving power supply ELVDD, through the organic light emitting diode, and to the second driving power supply ELVSS based on a data signal). 
It would have been obvious to one of ordinary skill in the art to apply Kim's pixel circuit to Ka‘s OLED display device,  to provide “a display panel and a driving method thereof that may provide a high resolution display panel while improving color reproducibility by optimizing a design of a driving circuit”, as disclosed by Kim in [0006]. 

As to claim 2, Ka and Kim further disclose the pixel of claim 1, wherein the pixel include at least one P-type metal-oxide-semiconductor (PMOS) transistor and at least one N-type metal-oxide-semiconductor (NMOS) transistor (Ka Fig. 2). 

As to claim 3, Ka and Kim further disclose the pixel of claim 2, wherein the first, third, fourth, sixth, seventh, eighth, and ninth transistors are PMOS transistors, and wherein the second and fifth transistors are NMOS transistors (Ka and Kim do not explicitly assign the transistors as PMOS or NMOS transistors as claimed. However, one of ordinary skilled in the art would agree PMOS and NMOS transistors can be switched between each other by inverting the polarity of the voltage at the gate of the transistor). 

As to claim 4, Ka and Kim further disclose the pixel of claim 1, wherein the OLED display device is operable to perform normal frequency driving by driving the pixel at a normal frequency, and each frame period of the OLED display device at the normal frequency driving (Kim: Fig. 19 labels 1 frame (8080us) as an example frame period, which translates into an approximate 124Hz frame rate. One of ordinary skilled in the art would agree that it can be considered a normal frequency, and an user can adjust it to a lower or higher value as desired. 
See also Claim Objections above)
includes: an initialization period in which the capacitor is initialized (Kim [0308-310] Referring to FIG. 19, in order to display one image frame, the PWM pixel circuit 1100 may be driven in the order of an initialization period); a threshold voltage compensation period in which a data voltage is provided to the first electrode of the capacitor through the data line, and a threshold voltage of the fourth transistor is compensated (Kim [0309] In this case, as in the example illustrated in FIG. 19, the data voltage setting and threshold voltage Vth compensation period may include a PAM data voltage setting and a threshold voltage compensation period of the transistor T3 (PWM data+Vth compensation) and a PAM data voltage setting and a threshold voltage compensation period of the transistor T8 (PAM data+Vth compensation) ); a bias period in which a bias voltage is applied to the fourth transistor, and the OLED is initialized (Kim [0314] According to an embodiment, as illustrated in FIG. 19, the PWM data voltage setting and threshold voltage compensation of the fourth transistor T3 may be performed first, and then the PAM data voltage setting and threshold voltage compensation of the first transistor T8 may be performed. However, it is understood that one or more other embodiments are not limited thereto, and the order may be changed); and an emission period in which the OLED emits light (Kim: [0323] The emission period is a section in which the light emitting element 100 emits light. During the emission period, the light emitting element 100 emits light according to the amplitude and pulse width of the driving current provided by the PWM pixel circuit 1100, thereby expressing the gray scales corresponding to the applied PAM data voltage and PWM data voltage).  

As to claim 5, Kim further discloses the pixel of claim 4, wherein, in the initialization period, the first transistor applies the first power supply voltage to the first node in response to the first initialization signal having a first level, and the second transistor applies the first power supply voltage to the second node in response to the second initialization signal having a second level that has an opposite polarity of the first initialization signal ([0310] The initialization period is a period for initializing the voltages of the gate terminal C of the first transistor T8 and the gate terminal A of the fourth transistor T3. The PWM pixel circuit 1100 initializes the voltages of the C and A terminals to the initial voltage Vini in the initialization period.
Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes)

As to claim 6, Ka and Kim further disclose the pixel of claim 5, wherein, in the initialization period, the capacitor is initialized based on the first power supply voltage at the first node and the second node, and the first power supply voltage is applied to the first terminal of the fourth transistor and the gate of the fourth transistor (Kim [0308-310] Referring to FIG. 19, in order to display one image frame, the PWM pixel circuit 1100 may be driven in the order of an initialization period)

As to claim 7, Kim further discloses the pixel of claim 4, wherein, in the threshold voltage compensation period, the third transistor applies the data voltage provided through the data line to the first node in response to a first writing signal having a first level that is applied to a gate of the third transistor, and the fifth transistor diode-connects the fourth transistor in response to a second writing signal having a second level that is applied to a gate of the fifth transistor, and wherein the second writing signal has an opposite polarity of the first writing signal ([0308-310] Referring to FIG. 19, in order to display one image frame, the PWM pixel circuit 1100 may be driven in the order of an initialization period.
Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes). 

As to claim 8, Kim further discloses the pixel of claim 7, wherein, in the threshold voltage compensation period, the data voltage is stored at the first electrode of the capacitor, and the first power supply voltage subtracted with the threshold voltage of the fourth transistor is stored at the second electrode of the capacitor ([0314] According to an embodiment, as illustrated in FIG. 19, the PWM data voltage setting and threshold voltage compensation of the fourth transistor T3 may be performed first, and then the PAM data voltage setting and threshold voltage compensation of the first transistor T8 may be performed. However, it is understood that one or more other embodiments are not limited thereto, and the order may be changed). 

As to claim 9, Kim further discloses the pixel of claim 4, wherein, in the bias period, the sixth transistor applies the initialization voltage to the fourth node in response to the scan signal having a first level, and the seventh transistor applies the initialization voltage to the first node in response to the scan signal having the first level ([0314] According to an embodiment, as illustrated in FIG. 19, the PWM data voltage setting and threshold voltage compensation of the fourth transistor T3 may be performed first, and then the PAM data voltage setting and threshold voltage compensation of the first transistor T8 may be performed. However, it is understood that one or more other embodiments are not limited thereto, and the order may be changed.
Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes). 

As to claim 10, Kim further discloses the pixel of claim 9, wherein, in the bias period, the OLED is initialized based on the initialization voltage at the fourth node, a voltage of the first electrode of the capacitor is changed from the data voltage to the initialization voltage , and a voltage of the second electrode of the capacitor is changed, by coupling with the first electrode of the capacitor, to the first power supply voltage minus the threshold voltage of the fourth transistor plus the initialization voltage minus the data voltage (Fig. 19. Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes). 

As to claim 11, Kim further discloses the pixel of claim 4, wherein, in the emission period, the eighth transistor applies the reference voltage to the first node in response to the emission signal having a first level, the fourth transistor generates a driving current based on a voltage of the second electrode of the capacitor, the ninth transistor couples the third node to the fourth node in response to the emission signal having the first level that is applied to a gate of the ninth transistor, and the OLED emits light based on the driving current ([0323] The emission period is a section in which the light emitting element 100 emits light. During the emission period, the light emitting element 100 emits light according to the amplitude and pulse width of the driving current provided by the PWM pixel circuit 1100, thereby expressing the gray scales corresponding to the applied PAM data voltage and PWM data voltage. Notice within a circuit, the voltage of any one node can affect the voltage levels and polarities of other nodes). 

As to claim 12, Kim further discloses the pixel of claim 11, wherein, in the emission period, a voltage of the first electrode of the capacitor is changed from the initialization voltage to the reference voltage, and the voltage of the second electrode of the capacitor is changed, by coupling with the first electrode of the capacitor, to the first power supply voltage minus the threshold voltage of the fourth transistor minus the data voltage plus the reference voltage ([0323] The emission period is a section in which the light emitting element 100 emits light. During the emission period, the light emitting element 100 emits light according to the amplitude and pulse width of the driving current provided by the PWM pixel circuit 1100, thereby expressing the gray scales corresponding to the applied PAM data voltage and PWM data voltage. Notice within a circuit, the voltage of any one node can affect the voltage levels and polarities of other nodes)

As to claim 13, Kim further discloses the pixel of claim 1, wherein the OLED display device is operable to perform low frequency driving by driving the pixel at a low frequency that is lower than a normal frequency, and at least one of a plurality of frame periods of the OLED display device at the low frequency driving (Fig. 19 labels 1 frame (8080us) as an example frame period, which translates into an approximate 124Hz frame rate. One of ordinary skilled in the art would agree that it can be considered a normal frequency, and an user can adjust it to a lower or higher value as desired. See also Claim Objections above) includes: an initialization period in which the capacitor is initialized; a threshold voltage compensation period in which a data voltage is provided to the first electrode of the capacitor through the data line, and a threshold voltage of the fourth transistor is compensated; a bias period in which a bias voltage is applied to the fourth transistor and the OLED is initialized; and an emission period in which the OLED emits light, and wherein each of remaining frame periods of the plurality of frame periods includes only the bias period and the emission period ([0309] In this case, as in the example illustrated in FIG. 19, the data voltage setting and threshold voltage Vth compensation period may include a PAM data voltage setting and a threshold voltage compensation period of the transistor T3 (PWM data+Vth compensation) and a PAM data voltage setting and a threshold voltage compensation period of the transistor T8 (PAM data+Vth compensation) ). 

As to claim 14, Kim further discloses the pixel of claim 13, wherein, while the OLED display device performs the low frequency driving, the first initialization signal and the second initialization signal, are provided to the pixel at the low frequency of the low frequency driving, and the scan signal and the emission signal are provided to the pixel at the normal frequency (Fig. 19 labels 1 frame (8080us) as an example frame period, which translates into an approximate 124Hz frame rate. One of ordinary skilled in the art would agree that it can be considered a normal frequency, and an user can adjust it to a lower or higher value as desired. See also Claim Objections above).  

As to claim 15, Kim further discloses the pixel of claim 1, wherein the second transistor further includes a first bottom electrode under the gate of the second transistor, and wherein the fifth transistor further includes a second bottom electrode under the gate of the fifth transistor (Kim Fig. 18 teaches a pixel circuit with thirteen transistors, two capacitors, two power supply voltages and various control and driving signals, forming a circuit network with many nodes all coupled to each other either directly or indirectly. Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes). 

As to claim 16, Kim further discloses the pixel of claim 15, wherein the first bottom electrode of the second transistor receives the second initialization signal, and wherein the second bottom electrode of the fifth transistor receives a second writing signal that is applied to a gate of the fifth transistor (Kim Fig. 18 teaches a pixel circuit with thirteen transistors, two capacitors, two power supply voltages and various control and driving signals, forming a circuit network with many nodes all coupled to each other either directly or indirectly. Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes). 

As to claim 17, Kim further discloses the pixel of claim 15, wherein the first bottom electrode of the second transistor is coupled to the first terminal of the second transistor, and wherein the second bottom electrode of the fifth transistor is coupled to the second terminal of the fifth transistor (Kim Fig. 18 teaches a pixel circuit with thirteen transistors, two capacitors, two power supply voltages and various control and driving signals, forming a circuit network with many nodes all coupled to each other either directly or indirectly. Notice within a circuit, the voltage of any one node can affect the voltage and polarities of other nodes). 


As to claim 18, Ka discloses a pixel of an organic light emitting diode (OLED) display device ([0020] FIG. 1 illustrates an embodiment of an organic light emitting display device), wherein the pixel comprising: a capacitor including a first electrode coupled to a first node, and a second electrode coupled to a second node (Cst). 
Ka fails to disclose a first transistor including a gate receiving a first initialization signal, a first terminal receiving a first power supply voltage, and a second terminal coupled to the first node; a second transistor including a gate receiving a second initialization signal, a first terminal receiving the first power supply voltage, and a second terminal coupled to the second node; a driving transistor including a gate coupled to the second node; an emission transistor including a gate receiving an emission signal; and an OLED coupled to the emission transistor and including a cathode receiving a second power supply voltage. 
However, in a pertinent field of endeavor, Kim discloses a light emitting diode display pixel circuit, wherein the pixel comprising: a first transistor including a gate receiving a first initialization signal, a first terminal receiving a first power supply voltage, and a second terminal coupled to the first node; a second transistor including a gate receiving a second initialization signal, a first terminal receiving the first power supply voltage, and a second terminal coupled to the second node; a driving transistor including a gate coupled to the second node; an emission transistor including a gate receiving an emission signal (Kim Fig. 18 teaches a pixel circuit with thirteen transistors, two capacitors, two power supply voltages and various control and driving signals, forming a circuit network with many nodes all coupled to each other either directly or indirectly). 
The combination of Ka and Kim continues to teach an OLED coupled to the emission transistor and including a cathode receiving a second power supply voltage (Ka: Fig. 2 [0047] Each of the pixels 140 may include a driving transistor and an organic light emitting diode. The driving transistor may control the amount of current flowing from the first driving power supply ELVDD, through the organic light emitting diode, and to the second driving power supply ELVSS based on a data signal). 
It would have been obvious to one of ordinary skill in the art to apply Kim's pixel circuit to Ka‘s OLED display device,  to provide “a display panel and a driving method thereof that may provide a high resolution display panel while improving color reproducibility by optimizing a design of a driving circuit”, as disclosed by Kim in [0006]. 

As to claim 19, Kim further discloses the pixel of claim 18, wherein the OLED display device is operable to perform low frequency driving by driving the pixel at a low frequency that is lower than a normal frequency, and at least one of a plurality of frame periods of the OLED display device at the low frequency driving includes: an initialization period in which the capacitor is initialized ([0308-310] Referring to FIG. 19, in order to display one image frame, the PWM pixel circuit 1100 may be driven in the order of an initialization period. 
Fig. 19 labels 1 frame (8080us) as an example frame period, which translates into an approximate 124Hz frame rate. One of ordinary skilled in the art would agree that it can be considered a normal frequency, and an user can adjust it to a lower or higher value as desired); a threshold voltage compensation period in which a data voltage is provided to the first electrode of the capacitor through a data line, a threshold voltage of the driving transistor is compensated, and the OLED is initialized ([0309] In this case, as in the example illustrated in FIG. 19, the data voltage setting and threshold voltage Vth compensation period may include a PAM data voltage setting and a threshold voltage compensation period of the transistor T3 (PWM data+Vth compensation) and a PAM data voltage setting and a threshold voltage compensation period of the transistor T8 (PAM data+Vth compensation) ); and an emission period in which the OLED emits light in response to the emission signal, and wherein each of remaining frame periods of the plurality of frame periods includes only the emission period ([0323] The emission period is a section in which the light emitting element 100 emits light. During the emission period, the light emitting element 100 emits light according to the amplitude and pulse width of the driving current provided by the PWM pixel circuit 1100, thereby expressing the gray scales corresponding to the applied PAM data voltage and PWM data voltage). 

As to claim 20, Ka discloses an organic light emitting diode (OLED) display device comprising a plurality of pixels ([0035] FIG. 1 illustrates an embodiment of an organic light emitting display device which includes pixels 140 connected to scan lines S11 to S1 n, S21 to S2n and S31 to S3n ...), each of the plurality of pixels comprising: a capacitor including a first electrode coupled to a first node, and a second electrode coupled to a second node; a first transistor including a gate receiving a first initialization signal, a first terminal receiving a first power supply voltage, and a second terminal coupled to the first node; a second transistor including a gate receiving a second initialization signal, a first terminal receiving the first power supply voltage, and a second terminal coupled to the second node; a driving transistor including a gate coupled to the second node; an emission transistor including a gate receiving an emission signal; and an OLED coupled to the emission transistor and including a cathode receiving a second power supply voltage (The preceding limitations are the same as those of claim 18. They are thus rejected with the same rationale as explained in claim 18 Office Action.
The motivation to combine references Ka and Kim applied in claim 18 is also applicable to the current claim). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621